United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1933
Issued: January 28, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 28, 2007 with respect to a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a five percent permanent impairment to her
left arm, for which she received a schedule award.
FACTUAL HISTORY
The case was before the Board on a prior appeal.1 The Board found that there was a
conflict in the medical evidence with respect to whether appellant had an employment-related
permanent impairment to her left arm entitling her to a schedule award pursuant to 5 U.S.C.
1

Docket No. 06-1174 (issued December 7, 2006).

§ 8107. The history of the case provided in the Board’s prior decision is incorporated herein by
reference.
The Office referred appellant, medical records and a statement of accepted facts to
Dr. M. Scot Beall, Jr., a Board-certified orthopedic surgeon, selected as a referee physician. In a
report dated February 22, 2007, Dr. Beall provided a history and results on examination. He
stated that he did not use a dynamometer, but appellant had very weak grip strength in manual
testing bilaterally. Dr. Beall further stated, “[Appellant’s] range of motion of her elbow, on
examination, in observing her maneuvering to describe her problem was that of full extension on
both sides. If one would use full extension as 0, she was able to attain from a 10 degree short of
full extension to a 95 degree position. On my physical exam[ination] she obtained an
approximately 140 degree range of flexion in the process of moving her arms and describing her
problems during the interview portion.” Dr. Beall provided range of motion results for the left
wrist and elbow. With respect to permanent impairment, he discussed sensory deficit for the
median and ulnar nerves, finding a Grade 4 impairment of 10 percent of the maximum for each
nerve. Dr. Beall reported a four percent impairment for the median nerve and a one percent
impairment for the ulnar nerve, resulting in a five percent left arm impairment. He stated that
muscle strength was “difficult to determine, but certainly there was no atrophy or wasting.”
The Office requested a supplemental report regarding the date of maximum medical
improvement. In a March 22, 2007 report, Dr. Beall indicated that appellant had undergone a
left carpal tunnel release on May 20, 2004 and maximum medical improvement was reached
about six months later. An Office medical adviser reviewed the evidence in an April 7, 2007
report, identifying Table 16-15 and 16-10 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment. He concurred that appellant had a five percent left arm
impairment under these tables.
By decision dated April 12, 2007, the Office issued a schedule award for a five percent
left arm permanent impairment.
The period of the award was 15.6 weeks from
November 20, 2004.
Appellant requested reconsideration by letter dated April 30, 2007. In a decision dated
June 28, 2007, the Office denied modification.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use, of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.2 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal

2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

2

justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.3
ANALYSIS
The schedule award for a five percent left arm impairment was based on the February 22,
2007 report from Dr. Beall, the referee physician, who found a sensory deficit impairment in the
median and ulnar nerves of the left arm. Although Dr. Beall did not identify specific tables
under the A.M.A., Guides, the medical adviser identified the tables used by Dr. Beall. For
impairments due to peripheral nerve disorders, Table 16-15 provides the maximum impairment
for sensory deficit or pain in the median nerve is 39 percent and in the ulnar nerve 7 percent.4
The impairment is graded under Table 16-10 and Dr. Beall indicated that the impairment was 10
percent of the maximum, resulting in a 4 percent impairment for the median nerve and 1 percent
for the ulnar nerve.5
Dr. Beall stated that he did not find an impairment based on loss of elbow range of
motion. His report, however, is unclear in this regard. Dr. Beall initially referred to full
extension based on observation, then he appeared to find that appellant’s extension was at 10
degrees, which would result in a one percent impairment under Figure 16-34 and flexion of 95
degrees, resulting in a seven percent impairment under the same figure.6 Dr. Beall noted 140
degrees of flexion, referring to physical examination and also the interview portion of the
examination. The A.M.A., Guides require a clear statement on actual range of motion in the
elbow for extension and flexion, so that Figure 16-34 can be properly applied. The case will be
remanded for clarification as to whether there was a permanent impairment based on loss of
range of motion in the left elbow.
In addition, Dr. Beall indicated that there was no impairment due to loss of muscle
strength as it was difficult to determine and there was no atrophy. He noted loss of grip strength
in his examination findings. While the A.M.A., Guides state that strength measurements are
difficult to control and generally loss of grip strength is not rated separately unless loss of
strength was not adequately considered by other methods, it also states loss of strength can occur
without muscle atrophy.7 Dr. Beall does not discuss an impairment based on motor deficit using
the tables for peripheral nerve disorders under section 16.5 of the A.M.A., Guides. On remand,
the medical evidence should also clarify whether an impairment for motor deficit is appropriate
in this case.
The Board finds that Dr. Beall did not resolve the conflict in the medical evidence. The
case will be remanded to the Office to secure a medical report that properly resolves the schedule
3

A. George Lampo, 45 ECAB 441 (1994).

4

A.M.A., Guides 492, Table 16-15.

5

Id. at 482, Table 16-10.

6

Id. at 472, Figure 16-34.

7

Id. at 508.

3

award issue presented. After such further development as the Office deems necessary, it should
issue an appropriate decision.
CONCLUSION
The report from the referee physician, Dr. Beall, did not fully explain whether there was
an additional impairment for loss of elbow range of motion or motor deficit and the case will be
remanded for further development.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 28 and April 12, 2007 are set aside and the case remanded
for further action consistent with this decision of the Board.
Issued: January 28, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

